UNITED STATES COURT OF APPEALS
Filed 11/8/96
                                TENTH CIRCUIT
                             _____________________

 UNITED STATES OF AMERICA,

      Plaintiff-Appellee,

 v.                                                     No. 96-1153
                                                    (D.C. No. 95-Z-936)
 ADRIAN ARNETT WILLIAMS,                               (D. Colorado)

      Defendant-Appellant.
                             _____________________

                            ORDER AND JUDGMENT *
                             _____________________

Before BRORBY, EBEL and HENRY, Circuit Judges.
                      _____________________



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Mr. Williams appeals from the district court's denial of his Motion to

      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Vacate Conviction and Sentence Pursuant to 28 U.S.C. § 2255. We affirm the

district court.



       The district court convicted Mr. Williams on multiple drug charges

involving cocaine base. Pursuant to the United States Sentencing Guidelines, the

district court sentenced Mr. Williams to life imprisonment. The Sentencing

Guidelines' harsh treatment of crimes involving cocaine base, as compared to

those involving powder cocaine, drastically increased the length of Mr. Williams'

sentence. See United States Sentencing Guidelines §2D1.1 (punishing crimes

involving cocaine base at a 100:1 ratio to those involving cocaine). We upheld

Mr. William's convictions on direct appeal in United States v. Williams, 45 F.3d

1481 (10th Cir. 1995).



       Mr. Williams subsequently filed with the district court the § 2255 motion

presently at issue. In this motion, Mr. Williams argued the government failed to

prove at trial "that the quantities of powder cocaine which were not cocaine [i.e.,

the cocaine base] were 'crack' cocaine," asserting "[c]ocaine based [sic] includes

... forms of cocaine other than 'crack' cocaine." 1 He asserts the harsh treatment


       1
        He also presented a double jeopardy claim. That claim is not at issue in
this appeal.


                                         -2-
the Sentencing Guidelines accord crimes involving cocaine base is inapplicable

unless the government establishes the cocaine base at issue is "crack" cocaine.

See United States v. James, 78 F.3d 851, 855-58 (3d Cir.), cert. denied, 117 S. Ct.

128 (1996). Accordingly, he requests resentencing on the basis of powder

cocaine, instead of cocaine base.



      Mr. Williams should have made these arguments at trial or on his direct

appeal, not in this § 2255 motion. Accordingly, Mr. Williams' arguments are

procedurally barred, and we do not address their merits.

      "[Section] 2255 is not available to test the legality of matters which
      should have been raised on appeal." A defendant who fails to
      present an issue on direct appeal is barred from raising the issue in a
      § 2255 motion, unless he can show cause for his procedural default
      and actual prejudice resulting from the alleged errors, or can show
      that a fundamental miscarriage of justice will occur if his claim is not
      addressed. This procedural bar ... applies to a defendant's collateral
      attack on his sentence, just as it does to an attack on his conviction.

United States v. Allen, 16 F.3d 377, 378 (10th Cir. 1994) (citations omitted).



      Mr. Williams has shown no cause for his procedural default. Nor has he

shown a fundamental miscarriage of justice will result from failure to address his

claims. Such a showing requires Mr. Williams to make a colorable showing of

actual innocence. United States v. Richards, 5 F.3d 1369, 1371 (10th Cir. 1993).

Mr. Williams does not assert actual innocence; rather, he claims the government

                                         -3-
failed to prove his crimes involved crack cocaine.



      Finally, Mr. Williams contends it is the government's burden to raise

procedural bar as a defense, and its failure to do so before the district court

constitutes a waiver. Even if the government had not raised procedural bar on

appeal, we have the power to do so sua sponte, so long as Mr. Williams has an

opportunity to respond to the defense. United States v. Warner, 23 F.3d 287, 291

(10th Cir. 1994) (citing Hines v. United States, 971 F.2d 506, 509 (10th Cir.

1992)); see also Allen, 16 F.3d at 378-79 (noting power to procedurally bar

§ 2255 motion even though government failed to assert defense until the appellate

level). Here, Mr. Williams' reply brief provided an opportunity to respond to the

asserted defense. Accordingly, procedural bar is applicable.



      We AFFIRM the judgment of the district court.




                                        Entered for the Court:

                                        WADE BRORBY
                                        United States Circuit Judge




                                          -4-